Curia.

The writ is clearly voidable at least. Goods cannot be arrested in this way, and the trial of the right postponed to any future time the party pleases. The writ might, perhaps, be amended, if we were satisfied that it was a mistake. (1 Cowen, 38.) But how it happened is not shown. It might have been a trick to get possession of the goods ; and postpone the trial by a long return day. The affidavits do not entirely remove the suspicion, that this proceeding was rather for the purpose of obtaining the vantage ground, in a negotiation about the property, which had been taken on attachment, than with the bona fide intention to try any question of right. The defendants show that the property was taken in September last; and one of the defendants was not summoned till on the eve of this term. There should be a strong excuse, to warrant an amendment under these circumstances.
Motion granted with costs.